EXHIBIT 10.10

ENGILITY HOLDINGS, INC.

2012 LONG TERM PERFORMANCE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

(Version 0001)

THIS AGREEMENT, effective as of the Grant Date (as defined below), is between
Engility Holdings, Inc., a Delaware corporation (the “Corporation”), and the
Optionee (as defined below).

WHEREAS, the Corporation has adopted the Engility Holdings, Inc. 2012 Long Term
Performance Plan (the “Plan”) in order to provide additional incentives to
selected officers and employees of the Corporation and its subsidiaries; and

WHEREAS, the Committee responsible for administration of the Plan has determined
to grant an option to the Optionee as provided herein and the Corporation and
the Optionee hereby wish to memorialize the terms and conditions applicable to
the Option (as defined below);

WHEREAS, the following terms shall have the following meanings for purposes of
this Option Agreement:

“Award Letter” shall mean the letter to the Optionee attached hereto as
Exhibit A;

“Common Stock” means the Corporation’s Common Stock, par value $0.01 per share;

“Exercise Price” shall mean the “Grant Price” listed in the Award Letter;

“Grant Date” shall mean the “Grant Date” listed in the Award Letter;

“Option Agreement” or this “Agreement” shall mean this agreement including
(unless the context otherwise requires) the Award Letter.

“Optionee” shall mean the “Participant” listed in the Award Letter; and

“Shares” shall mean that number of shares of Common Stock listed in the Award
Letter as “Awards Granted.”

NOW, THEREFORE, the parties hereto agree as follows:

1. Grant of Option.

1.1 Effective as of the Grant Date, for good and valuable consideration, the
Corporation hereby irrevocably grants to the Optionee the right and option (the
“Option”) to purchase all or any part of the Shares, subject to, and in
accordance with, the terms and conditions set forth in this Option Agreement.



--------------------------------------------------------------------------------

1.2 The Option is not intended to qualify as an Incentive Stock Option within
the meaning of Section 422 of the Code.

1.3 This Option Agreement shall be construed in accordance and consistent with,
and subject to, the terms of the Plan (the provisions of which are incorporated
hereby by reference); and, except as otherwise expressly set forth herein, the
capitalized terms used in this Option Agreement shall have the same definitions
as set forth in the Plan. In the event of any conflict between one or more of
this Option Agreement, the Award Letter and the Plan, the Plan shall govern this
Option Agreement and the Award Letter, and the Option Agreement (to the extent
not in conflict with the Plan) shall govern the Award Letter.

2. Exercise Price.

The price at which the Optionee shall be entitled to purchase the Shares upon
the exercise of the Option shall be the Exercise Price per share, subject to
adjustment as provided in Section 9.

3. Duration of Option.

The Option shall be exercisable to the extent and in the manner provided herein
for a period of ten (10) years from the Grant Date (the “Exercise Term”);
provided, however, that the Option may be earlier terminated as provided in
Section 6 hereof.

4. Exercisability of Option.

Unless otherwise provided in this Option Agreement or the Plan, the Option shall
entitle the Optionee to purchase, in whole at any time or in part from time to
time, one-third (1/3rd) of the total number of shares covered by the Option on
the first anniversary of the Grant Date, an additional one-third (1/3rd) of the
total number of Shares covered by the Option on the second anniversary of the
Grant Date and the final one-third (1/3rd) of the total number of Shares covered
by the Option on the expiration of the third anniversary of the Grant Date. Each
such right of purchase shall be cumulative and shall continue, unless sooner
exercised or terminated as herein provided, during the remaining period of the
Exercise Term.

5. Manner of Exercise and Payment.

5.1 Subject to the terms and conditions of this Option Agreement and the Plan,
the Option may be exercised by delivery of written notice to the Secretary of
the Corporation (or his or her designee), at its principal executive office.
Such notice shall state that the Optionee or other authorized person is electing
to exercise the Option and the number of Shares in respect of which the Option
is being exercised and shall be signed by the person or persons exercising the
Option. In the event the Corporation has designated an Award Administrator (as
defined below), the Option may also be exercised by giving notice (including
through electronic means) in accordance with the procedures established from
time to time by the Award Administrator. Any exercisable portion of the Option
or the entire Option, if then

 

- 2 -



--------------------------------------------------------------------------------

wholly exercisable, may be exercised in whole or in part, provided that partial
exercise shall be for whole shares of Common Stock only. If requested by the
Committee, such person or persons shall (i) deliver this Agreement (including
the Award Letter) to the Secretary of the Corporation who shall endorse thereon
a notation of such exercise and (ii) provide satisfactory proof as to the right
of such person or persons to exercise the Option.

5.2 The notice of exercise described in Section 5.1 shall be accompanied by
either (i) payment of the full purchase price for the Shares in respect of which
the Option is being exercised and of all applicable Withholding Taxes (as
defined in Section 11) pursuant to Section 11 hereof (such payment to be made in
cash, by delivering Shares, by withholding a portion of the Shares otherwise
issuable or by any combination thereof) or (ii) instructions from the Optionee
to the Corporation directing the Corporation to deliver a specified number of
Shares directly to a designated broker or dealer pursuant to a cashless exercise
election, in which case the Corporation must receive, prior to the issuance of
the Shares in respect of which the Option is being exercised, payment of the
full purchase price for the Shares in respect of which the Option is being
exercised and all applicable Withholding Taxes pursuant to Section 11 hereof
(such payment to be made in cash, by delivering Shares, by withholding a portion
of the Shares otherwise issuable or by any combination thereof). The value of
any Shares withheld or delivered in satisfaction of the purchase price for the
Shares in respect of which the Option is being exercised and/or Withholding
Taxes shall be determined by reference to the Fair Market Value of such Shares
as of the date of such withholding or delivery. In the event that Withholding
Taxes are satisfied by withholding a portion of the Shares otherwise issuable in
connection with an exercise of the Option, the Corporation shall not withhold
any Shares in excess of the minimum number of Shares necessary to satisfy the
applicable Withholding Taxes.

5.3 Upon receipt of the notice of exercise and any payment or other
documentation as may be necessary pursuant to Sections 5.1 and 5.2 relating to
the Shares in respect of which the Option is being exercised, the Corporation
shall, subject to the Plan and this Option Agreement, take such action as may be
necessary to effect the transfer to the Optionee of the number of Shares as to
which such exercise was effective.

5.4 The Optionee shall not be deemed to be the holder of, or to have any of the
rights and privileges of a stockholder of the Corporation in respect of, Shares
purchased upon exercise of the Option until (i) the Option shall have been
exercised pursuant to the terms of this Option Agreement and the Optionee shall
have paid the full purchase price for the number of Shares in respect of which
the Option was exercised and any applicable Withholding Taxes and (ii) the
Corporation shall have issued the Shares in connection with such exercise.

6. Termination of Employment.

6.1 If, prior to the date of the initial vesting of the Option pursuant to
Section 4 hereof (the “Initial Vesting Date”), the Optionee’s employment with
the Corporation and its subsidiaries shall be terminated for any reason, other
than death or permanent disability (as herein defined), the Optionee’s right to
exercise the Option shall terminate as of the effective

 

- 3 -



--------------------------------------------------------------------------------

date of termination (the “Termination Date”) and all rights hereunder shall
cease (unless otherwise provided for by the Committee in accordance with the
Plan). For purposes hereof, “permanent disability” means incapacity due to
physical or mental illness as a result of which the Optionee becomes eligible
for benefits under the applicable long-term disability plan or policy of the
Corporation or the applicable subsidiary of the Corporation which is in effect
at the time Optionee became incapacitated.

6.2 If the Optionee’s employment with the Corporation and its subsidiaries shall
be terminated by reason of death or permanent disability, the Option shall
become immediately fully exercisable as to 100% of the Shares subject to the
Option, and the Optionee or the executor or administrator of the estate of the
Optionee or the person or persons to whom the Option shall have been validly
transferred by the executor or the administrator pursuant to will or the laws of
descent or distribution shall have the right, within one year from the date of
the Optionee’s death or permanent disability, to exercise the Option, subject to
any other limitation contained herein on the exercise of the Option in effect at
the date of exercise.

6.3 If, on or after the Initial Vesting Date, the Optionee’s employment with the
Corporation and its subsidiaries shall be terminated for any reason other than
for Cause or death or permanent disability, the Optionee shall have the right
within three months after the Termination Date (or, if the Optionee’s employment
with the Corporation and its subsidiaries is terminated by reason of a qualified
retirement as herein defined, within three years after the Termination Date) to
exercise the Option to the extent that installments thereof shall have been or
become exercisable at the Termination Date and shall not have been exercised,
subject to any other limitation contained herein on the exercise of the Option
in effect at the date of exercise, and (unless otherwise provided for by the
Committee in accordance with the Plan) the Optionee’s right to exercise any
installments of the Option that were not exercisable at the Termination Date (if
any) shall terminate as of the Termination Date. If the Optionee’s employment is
terminated for Cause, the Option shall terminate as of the Termination Date,
whether or not exercisable. For purposes hereof, “Cause” means the Optionee’s
(i) intentional failure to perform reasonably assigned duties, (ii) dishonesty
or willful misconduct in the performance of duties, (iii) engaging in a
transaction in connection with the performance of duties to the Corporation or
its subsidiaries which transaction is adverse to the interests of the
Corporation or its subsidiaries and is engaged in for personal profit or
(iv) willful violation of any law, rule or regulation in connection with the
performance of duties (other than traffic violations or similar offenses). In
addition, “qualified retirement” means the Optionee (a) terminates employment
with the Corporation and its subsidiaries other than for Cause (and is not
subject to termination for Cause at the time of such termination) more than one
year after the Grant Date, (b) is available for consultation with the
Corporation or any of its subsidiaries at the reasonable request of the
Corporation or one of its subsidiaries and (c) terminates employment on or after
attaining age 65 and completing at least five years of service in the aggregate
with the Corporation and its subsidiaries (which service must be continuous
through the date of termination except for a single break in service that does
not exceed one year in length).

6.4 If the Optionee shall die within the three-month period (or the three-year
period, if applicable) referred to in Section 6.3 above, the Optionee or the
executor or administrator of the estate of the Optionee or the person or persons
to whom the Option shall

 

- 4 -



--------------------------------------------------------------------------------

have been validly transferred by the executor or administrator pursuant to will
or the laws of descent and distribution shall have the right, within one year
from the date of the Optionee’s death (or, if longer and applicable under
Section 6.3 above, within the original three-year period referred to therein),
to exercise the Option to the extent that the Option was exercisable at the date
of death, subject to any other limitation contained herein on the exercise of
the Option in effect at the date of exercise.

6.5 The Participant’s rights with respect to the Option shall not be affected by
any change in the nature of the Participant’s employment so long as the
Participant continues to be an employee of the Corporation or any of its
subsidiaries. Whether (and the circumstances under which) employment has been
terminated and the determination of the Termination Date for the purposes of
this Agreement shall be determined by the Committee or (with respect to any
employee other than an “Executive Officer” as defined under the Plan) its
designee (who, at the date of this Agreement, shall be the Corporation’s Vice
President of Human Resources), whose good faith determination shall be final,
binding and conclusive; provided, that such designee may not make any such
determination with respect to his or her own employment.

7. Nontransferability.

The Option shall not be transferable other than by will or by the laws of
descent and distribution, and during the lifetime of the Optionee, the Option
shall be exercisable only by the Optionee. After the death of the Optionee, any
exercisable portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 6.2 or 6.4, be exercised by the Optionee’s personal
representative or by any person empowered to do so under the Optionee’s will or
under the then applicable laws of descent and distribution.

8. No Right to Continued Employment.

Nothing in this Option Agreement or the Plan shall be interpreted or construed
to confer upon the Optionee any right to continue employment by the Corporation
or any of its subsidiaries, nor shall this Agreement or the Plan interfere in
any way with the right of the Corporation or any of its subsidiaries to
terminate the Optionee’s employment at any time for any reason whatsoever,
whether or not with Cause.

9. Adjustments.

In the event that the outstanding shares of the Common Stock are, from time to
time, changed into or exchanged for a different number or kind of shares of the
capital stock of the Corporation or other securities of the Corporation by
reason of a merger, consolidation, recapitalization, reclassification, stock
split, stock dividend, combination of capital stock, or other similar increase
or decrease in the number of shares outstanding without receiving compensation
therefor, the Committee shall, in accordance with the terms of the Plan, make an
appropriate and equitable adjustment in the number and kind of Shares or other
consideration as to which such Option, or portions thereof then unexercised,
shall be exercisable and the exercise price therefor. Any such adjustment made
by the Committee shall be final, binding and conclusive upon the Optionee, the
Corporation and all other interested persons. Any such

 

- 5 -



--------------------------------------------------------------------------------

adjustment may provide for the elimination of any fractional share which might
otherwise become subject to the Option. This paragraph shall also apply with
respect to any extraordinary dividend or other extraordinary distribution in
respect of the Common Stock (whether in the form of cash or other property).

10. Effect of a Change in Control. Notwithstanding anything contained in the
Plan or this Agreement to the contrary, in the event of a Change in Control,
(a) the Option becomes immediately and fully exercisable as to 100% of the
Shares subject to the Option, and (b) upon termination of an Optionee’s
employment with the Corporation, following a Change in Control, the Option shall
remain exercisable until one year after termination, but in no event beyond the
Exercise Term.

11. Withholding of Taxes.

As a condition to the issuance of Shares in respect of any exercise of the
Option or any other issuance or payment to the Optionee hereunder, the Optionee
shall pay to the Corporation (and the Corporation shall have the right to deduct
from any distribution of cash to the Optionee) the minimum amount necessary to
satisfy Federal, state, local and foreign withholding tax requirements, if any
(“Withholding Taxes”) with respect to such exercise, issuance or payment.

12. Optionee bound by the Plan.

The Optionee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

13. Modification of Agreement.

This Agreement may be modified, amended, suspended or terminated by a written
instrument executed by the parties hereto.

14. Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

15. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of New York without giving effect to
the conflicts of laws principles thereof. If the Optionee has received a copy of
this Agreement (or the Plan or any other document related hereto or thereto)
translated into a language other than English, such translated copy is qualified
in its entirety by reference to the English version thereof, and in the event of
any conflict the English version will govern.

 

- 6 -



--------------------------------------------------------------------------------

16. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Corporation. This Agreement shall inure to the benefit of the Optionee or
the Optionee’s legal representatives. All obligations imposed upon the Optionee
and all rights granted to the Corporation under this Agreement shall be final,
binding and conclusive upon the Optionee’s heirs, executors, administrators and
successors.

17. Administration.

The Committee shall have the power to interpret the Plan and this Option
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Committee shall be final and binding upon the Optionee, the
Corporation and all other interested persons. No member of the Committee shall
be personally liable for any action determination or interpretation made in good
faith with respect to the Plan or the Options. In its absolute discretion, the
Board of Directors may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan and this Option Agreement.

18. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way related to, the interpretation, construction or application of this
Agreement shall be determined by the Committee. Any determination made hereunder
shall be final, binding and conclusive on the Optionee and Corporation for all
purposes.

19. Data Privacy Consent.

As a condition of the grant of the Option, the Optionee hereby consents to the
collection, use and transfer of personal data as described in this paragraph.
The Optionee understands that the Corporation and its subsidiaries hold certain
personal information about the Optionee, including name, home address and
telephone number, date of birth, social security number, salary, nationality,
job title, ownership interests or directorships held in the Corporation or its
subsidiaries, and details of all stock options or other equity awards or other
entitlements to shares of common stock awarded, cancelled, exercised, vested or
unvested (“Data”). The Optionee further understands that the Corporation and its
subsidiaries will transfer Data among themselves as necessary for the purposes
of implementation, administration and management of the Optionee’s participation
in the Plan, and that the Corporation and any of its subsidiaries may each
further transfer Data to any third parties assisting the Corporation in the
implementation, administration and management of the Plan. The Optionee
understands that these recipients may be located in the European Economic Area
or elsewhere, such as the United States. The Optionee hereby authorizes them to
receive, possess, use, retain and transfer such Data as may be required for the
administration of the Plan or the subsequent holding of shares of common stock
on the Optionee’s behalf, in electronic or other form, for the purposes of
implementing, administering

 

- 7 -



--------------------------------------------------------------------------------

and managing the Optionee’s participation in the Plan, including any requisite
transfer to a broker or other third party with whom the Optionee may elect to
deposit any shares of common stock acquired under the Plan. The Optionee may, at
any time, view such Data or require any necessary amendments to it.

20. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation.

By accepting this Agreement and the grant of the Option evidenced hereby, the
Optionee expressly acknowledges that (a) the Plan is discretionary in nature and
may be suspended or terminated by the Corporation at any time; (b) the grant of
the Option is a one-time benefit that does not create any contractual or other
right to receive future grants of options, or benefits in lieu of options;
(c) all determinations with respect to future option grants, if any, including
the grant date, the number of Shares granted, the exercise price and the
exercise date or dates, will be at the sole discretion of the Corporation;
(d) the Optionee’s participation in the Plan is voluntary; (e) the value of the
Option is an extraordinary item of compensation that is outside the scope of the
Optionee’s employment contract, if any, and nothing can or must automatically be
inferred from such employment contract or its consequences; (f) Options are not
part of normal or expected compensation for any purpose and are not to be used
for calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments, and the Optionee waives any claim on such basis; and (g) the future
value of the underlying Shares is unknown and cannot be predicted with
certainty. In addition, the Optionee understands, acknowledges and agrees that
the Optionee will have no rights to compensation or damages related to option
proceeds in consequence of the termination of the Optionee’s employment for any
reason whatsoever and whether or not in breach of contract.

21. Subsidiary.

As used herein, the term “subsidiary” shall mean, as to any person, any
corporation, association, partnership, joint venture or other business entity of
which 50% or more of the voting stock or other equity interests (in the case of
entities other than corporations), is owned or controlled (directly or
indirectly) by that entity, or by one or more of the Subsidiaries of that
entity, or by a combination thereof.

22. Award Administrator.

The Corporation may from time to time to designate a third party (an “Award
Administrator”) to assist the Corporation in the implementation, administration
and management of the Plan and any Options granted thereunder, including by
sending Award Letters on behalf of the Corporation to Optionees, and by
facilitating through electronic means acceptance of Option Agreements by
Optionees and Option exercises by Optionees.

 

- 8 -



--------------------------------------------------------------------------------

23. Book Entry Delivery of Shares.

Whenever reference in this Agreement is made to the issuance or delivery of
certificates representing one or more Shares, the Corporation may elect to issue
or deliver such Shares in book entry form in lieu of certificates.

 

24. Acceptance.

This Agreement shall not be enforceable until it has been executed by the
Optionee. In the event the Corporation has designated an Award Administrator,
the acceptance (including through electronic means) of the Option contemplated
by this Option Agreement in accordance with the procedures established from time
to time by the Award Administrator shall be deemed to constitute the Optionee’s
acknowledgment and agreement to the terms and conditions of this Option
Agreement and shall have the same legal effect in all respects of the Optionee
having executed this Option Agreement by hand.

 

By:   ENGILITY HOLDINGS, INC.       Anthony Smeraglinolo   President and Chief
Executive Officer       Thomas O. Miiller  

Senior Vice President, General Counsel and

    Corporate Secretary

 

Acknowledged and Agreed

as of the date first written above:

Participant ES

   Optionee Signature

 

- 9 -



--------------------------------------------------------------------------------

Exhibit A

Engility Holdings, Inc.

Nonqualified Stock Option Award Notification Letter

Participant: Participant Name

Grant Date: Grant Date

Grant Price: Grant Price

Awards Granted: # Shares shares

 

- 10 -